Exhibit 10.58

 

MXENERGY HOLDINGS INC.

2010 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Document

 

--------------------------------------------------------------------------------

 

1.             Introduction.

 

(a)           Purpose.  MXenergy Holdings Inc. (the “Company”) hereby
establishes this equity-based incentive compensation plan to be known as the
“MXenergy Holdings Inc. 2010 Stock Incentive Plan” (the “Plan”), for the
following purposes: (i) to enhance the Company’s ability to attract highly
qualified personnel; (ii) to strengthen its retention capabilities; (iii) to
enhance the long-term performance and competitiveness of the Company; and
(iv) to align the interests of Plan participants with those of the Company’s
shareholders.  This Plan is intended to serve as the sole source for all future
equity-based awards to those eligible for Plan participation.

 

(b)           Effective Date.  This Plan shall become effective on the date (the
“Effective Date”) upon which it has received Board approval in accordance with
the Company’s governing instruments.

 

(c)           Definitions.  Terms in the Plan and any Appendix that begin with
an initial capital letter have the defined meaning set forth in Appendix I or
elsewhere in this Plan, in either case unless the context of their use clearly
indicates a different meaning.

 

(d)           Effect on Other Plans, Awards, and Arrangements.  This Plan is not
intended to affect and shall not affect any stock options, equity-based
compensation, or other benefits that the Company or its Affiliates may have
provided, or may separately provide in the future, pursuant to any agreement,
plan, or program that is independent of this Plan.  Notwithstanding the
foregoing, no further awards of any kind shall occur under any other Company
plan or program that entails the issuance of Share-settled awards, and any
Shares that are currently reserved for awards under any such plans (as well as
any Shares that in the future would have become available for awards under those
plans) shall be added to the reserve of Shares that are authorized and available
for issuance pursuant to this Plan.

 

(e)           Appendices.  Incorporated by reference and thereby part of the
Plan are the terms set forth in Appendix I (Definitions).

 

2.             Types of Awards.  The Plan permits the granting of the following
types of Awards according to the Sections of the Plan listed here:

 

Section 5

 

Stock Options

Section 6

 

Share Appreciation Rights (“SARs”)

Section 7

 

Restricted Shares, Restricted Share Units (“RSUs”), and Unrestricted Shares

Section 8

 

Deferred Share Units (“DSUs”)

Section 9

 

Performance and Cash-settled Awards

Section 10

 

Dividend Equivalent Rights

 

--------------------------------------------------------------------------------


 

3.             Shares Available for Awards.

 

(a)           Generally, Subject to Section 13 below, a total of ten percent of
the number of Shares outstanding on the Effective Date (equal to 5,716,328
Shares) shall be available for issuance under the Plan.  The Shares deliverable
pursuant to Awards shall be authorized but unissued Shares, or Shares that the
Company otherwise holds in treasury or in trust.

 

(b)           Replenishment; Counting of Shares.  Any Shares reserved for Plan
Awards will again be available for future Awards if the Shares for any reason
will never be issued to a Participant or Beneficiary pursuant to an Award (for
example, due to its settlement in cash rather than in Shares, or the Award’s
forfeiture, cancellation, expiration, or net settlement without the issuance of
Shares).  Further, and to the extent permitted under Applicable Law, the maximum
number of Shares available for delivery under the Plan shall not be reduced by
any Shares issued under the Plan through the settlement, assumption, or
substitution of outstanding awards or obligations to grant future awards as a
condition of the Company’s or an Affiliate’s acquiring another entity.  On the
other hand, Shares that a Person owns and tenders in payment of all or part of
the exercise price of an Award or in satisfaction of applicable Withholding
Taxes shall not increase the number of Shares available for future issuance
under the Plan.

 

4.             Eligibility.

 

(a)           General Rule.  Subject to the express provisions of the Plan, the
Committee shall determine from the class of Eligible Persons those Persons to
whom Awards may be granted.  Each Award shall be evidenced by an Award Agreement
that sets forth its Grant Date and all other terms and conditions of the Award,
that is signed on behalf of the Company (or delivered by an authorized agent
through an electronic medium), and that, if required by the Committee, is signed
by the Eligible Person as an acceptance of the Award.  The grant of an Award
shall not obligate the Company or any Affiliate to continue the employment or
service of any Eligible Person, or to provide any future Awards or other
remuneration at any time thereafter.

 

(b)           Option and SAR Limits per Person.  During the term of the Plan, no
Participant may receive Options and SARs that relate to more than 50% of the
maximum number of Shares issuable under the Plan as of its Effective Date, as
such number may be adjusted pursuant to Section 13 below.

 

(c)           Replacement Awards.  Subject to Applicable Law (including any
associated shareholder approval requirements), the Committee may, in its sole
discretion and upon such terms as it deems appropriate, require as a condition
of the grant of an Award to a Participant that the Participant, with the
Participant’s consent, surrender for cancellation some or all of the Awards or
other grants that the Participant has received under this Plan or otherwise.  An
Award conditioned upon such surrender may or may not be the same type of Award,
may cover the same (or a lesser or greater) number of Shares as such surrendered
Award, may have other terms that are determined without regard to the terms or
conditions of such surrendered Award, and may contain any other terms that the
Committee deems appropriate.  In the case of Options and SARs, these other terms
may not involve an exercise price that is lower than the exercise price of the
surrendered Option or SAR unless the Company’s shareholders approve the grant
itself or the program under which the grant is made pursuant to the Plan.

 

2

--------------------------------------------------------------------------------


 

5.             Stock Options.

 

(a)           Grants.  Subject to the special rules for ISOs set forth in the
next paragraph, the Committee may grant Options to Eligible Persons pursuant to
Award Agreements setting forth terms and conditions that are not inconsistent
with the Plan, that may be immediately exercisable or that may become
exercisable in whole or in part based on future events or conditions, that may
include vesting or other requirements for the right to exercise the Option, and
that may differ for any reason between Eligible Persons or classes of Eligible
Persons, provided in all instances that:

 

(i)         the exercise price for Shares subject to purchase through exercise
of an Option shall not be less than 100% of the Fair Market Value of the
underlying Shares on the Grant Date; and

 

(ii)        no Option shall be exercisable for a term ending more than ten years
after its Grant Date.

 

(b)           Special ISO Provisions.  The following provisions shall control
any grants of Options that are denominated as ISOs; provided that ISOs may not
be awarded unless the Plan receives shareholder approval within twelve (12)
months after its Effective Date.

 

(i)         Eligibility.  The Committee may grant ISOs only to Employees
(including officers who are Employees) of the Company or an Affiliate that is a
“parent corporation” or “subsidiary corporation” within the meaning of Code
Section 424.

 

(ii)        Documentation.  Each Option that is intended to be an ISO must be
designated in the Award Agreement as an ISO, provided that any Option designated
as an ISO will be a Non-ISO to the extent the Option fails to meet the
requirements of Code Section 422.  In the case of an ISO, the Committee shall
determine on the Date of Grant the acceptable methods of paying the exercise
price for Shares, and it shall be included in the applicable Award Agreement.

 

(iii)       $100,000 Limit.  To the extent that the aggregate Fair Market Value
of Shares with respect to which ISOs first become exercisable by a Participant
in any calendar year (under this Plan and any other plan of the Company or any
Affiliate) exceeds U.S. $100,000, such excess Options shall be treated as
Non-ISOs.  For purposes of determining whether the U.S. $100,000 limit is
exceeded, the Fair Market Value of the Shares subject to an ISO shall be
determined as of the Grant Date.  In reducing the number of Options treated as
ISOs to meet the U.S. $100,000 limit, the most recently granted Options shall be
reduced first.  In the event that Code Section 422 is amended to alter the
limitation set forth therein, the limitation of this paragraph shall be
automatically adjusted accordingly.

 

(iv)       Grants to 10% Holders.  In the case of an ISO granted to an Employee
who is a Ten Percent Holder on the Grant Date, the ISO’s term shall not exceed
five years from the Grant Date, and the exercise price shall be at least 110%

 

3

--------------------------------------------------------------------------------


 

of the Fair Market Value of the underlying Shares on the Grant Date.  In the
event that Code Section 422 is amended to alter the limitations set forth
therein, the limitation of this paragraph shall be automatically adjusted
accordingly.

 

(v)        Substitution of Options.  In the event the Company or an Affiliate
acquires (whether by purchase, merger, or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Code Section 424, the
Committee may, in accordance with the provisions of that Section, substitute
ISOs for ISOs previously granted under the plan of the acquired company provided
(A) the excess of the aggregate Fair Market Value of the Shares subject to an
ISO immediately after the substitution over the aggregate exercise price of such
shares is not more than the similar excess immediately before such substitution,
and (B) the new ISO does not give additional benefits to the Participant,
including any extension of the exercise period.

 

(vi)       Notice of Disqualifying Dispositions.  By executing an ISO Award
Agreement, each Participant agrees to notify the Company in writing immediately
after the Participant sells, transfers or otherwise disposes of any Shares
acquired through exercise of the ISO, if such disposition occurs within the
earlier of (A) two years of the Grant Date, or (B) one year after the exercise
of the ISO being exercised.  Each Participant further agrees to provide any
information about a disposition of Shares as may be requested by the Company to
assist it in complying with any applicable tax laws.

 

(c)           Method of Exercise.  Each Option may be exercised, in whole or in
part (provided that the Company shall not be required to issue fractional
shares) at any time and from time to time prior to its expiration, but only
pursuant to the terms of the applicable Award Agreement, and subject to the
times, circumstances and conditions for exercise contained in the applicable
Award Agreement.  Exercise shall occur by delivery of both written notice of
exercise to the secretary of the Company, and payment of the full exercise price
for the Shares being purchased.  The methods of payment that the Committee may
in its discretion accept or commit to accept in an Award Agreement include:

 

(i)            cash or check payable to the Company (in U.S. dollars);

 

(ii)           other Shares that (A) are owned by the Participant who is
purchasing Shares pursuant to an Option, (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which the Option is being exercised, (C) are all, at the time of such surrender,
free and clear of any and all claims, pledges, liens and encumbrances, or any
restrictions which would in any manner restrict the transfer of such shares to
or by the Company (other than such restrictions as may have existed prior to an
issuance of such Shares by the Company to such Participant), and (D) are duly
endorsed for transfer to the Company;

 

4

--------------------------------------------------------------------------------


 

(iii)          a net exercise by surrendering to the Company Shares otherwise
receivable upon exercise of the Option;

 

(iv)          a cashless exercise program that the Committee may approve, from
time to time in its discretion, pursuant to which a Participant may elect to
concurrently provide irrevocable instructions (A) to such Participant’s broker
or dealer to effect the immediate sale of the purchased Shares and remit to the
Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the exercise price of the Option plus all applicable taxes
required to be withheld by the Company by reason of such exercise, and (B) to
the Company to deliver the certificates for the purchased Shares directly to
such broker or dealer in order to complete the sale; or

 

(v)           any combination of the foregoing methods of payment.

 

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until the Company has received sufficient funds to cover the full
exercise price due and all applicable Withholding Taxes required by reason of
such exercise.

 

Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

 

(d)           Exercise of an Unvested Option.  The Committee in its sole
discretion may allow a Participant to exercise an unvested Option, in which case
the Shares then issued shall be Restricted Shares having analogous vesting
restrictions to the unvested Option.

 

(e)           Termination of Continuous Service.  The Committee may establish
and set forth in the applicable Award Agreement the terms and conditions on
which an Option shall remain exercisable, if at all, following termination of a
Participant’s Continuous Service.  The Committee may waive or modify these
provisions at any time.  To the extent that a Participant is not entitled to
exercise an Option at the date of his or her termination of Continuous Service,
or if the Participant (or other person entitled to exercise the Option) does not
exercise the Option to the extent so entitled within the time specified in the
Award Agreement or below (as applicable), the Option shall terminate and the
Shares underlying the unexercised portion of the Option shall revert to the Plan
and become available for future Awards.

 

The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

 

Reason for terminating Continuous Service

 

Option Termination Date

 

 

 

(I) By the Company for Cause, or what would have been Cause if the Company had
known all of the relevant facts.

 

Termination of the Participant’s Continuous Service, or when Cause first existed
if earlier.

 

5

--------------------------------------------------------------------------------


 

(II) Disability of the Participant.

 

Within one year after termination of the Participant’s Continuous Service.

 

 

 

(III) Retirement of the Participant.

 

Within one year after termination of the Participant’s Continuous Service.

 

 

 

(IV) Death of the Participant during Continuous Service or within 90 days
thereafter.

 

Within one year after termination of the Participant’s Continuous Service.

 

 

 

(V) Other than due to Cause or the Participant’s Disability, Retirement, or
Death.

 

Within 90 days after termination of the Participant’s Continuous Service.

 

If there is a Securities and Exchange Commission blackout period (or a
Committee-imposed blackout period) that prohibits the buying or selling of
Shares during any part of the ten day period before the expiration of any Option
based on the termination of a Participant’s Continuous Service (as described
above), the period for exercising the Options shall be extended until ten days
beyond when such blackout period ends.  Notwithstanding any provision hereof or
within an Award Agreement, no Option shall ever be exercisable after the
expiration date of its original term as set forth in the Award Agreement.

 

(f)            Buyout.  The Committee may at any time offer to buy out an
Option, in exchange for a payment in cash or Shares, based on such terms and
conditions as the Committee shall establish and communicate to the Participant
at the time that such offer is made.  In addition, but subject to Applicable
Law, if the Fair Market Value for Shares subject to any Option or Options is
more than 33% below their exercise price for more than 30 consecutive business
days, the Committee may unilaterally declare such Option to be terminated,
effective on the date on which the Committee provides written notice to the
Participant or other Option holder. The Committee may take such action with
respect to any or all Options granted under the Plan and with respect to any
individual Option holder or class or classes of Option holders, and the
Committee shall not have any obligation to be uniform, consistent, or
nondiscriminatory between classes of similarly-situated Option holders, except
as required by Applicable Law.

 

6.             SARs.

 

(a)           Grants.  The Committee may grant SARs to Eligible Persons pursuant
to Award Agreements setting forth terms and conditions that are not inconsistent
with the Plan; provided that:

 

(i)         the exercise price for the Shares subject to each SAR shall not be
less than 100% of the Fair Market Value of the underlying Shares on the Grant
Date;

 

(ii)        no SAR shall be exercisable for a term ending more than ten years
after its Grant Date; and

 

(iii)       each SAR shall, except to the extent an SAR Award Agreement provides
otherwise, be subject to the provisions of Section 5(e) relating to the effect
of

 

6

--------------------------------------------------------------------------------


 

a termination of Participant’s Continuous Service and Section 5(f) relating to
buyouts, in each case with “SAR” being substituted for “Option.”

 

(b)           Settlement.  Subject to the Plan’s terms, an SAR shall entitle the
Participant, upon exercise of the SAR, to receive Shares having a Fair Market
Value on the date of exercise equal to the product of the number of Share as to
which the SAR is being exercised, and the excess of (i) the Fair Market Value,
on such date, of the Shares covered by the exercised SAR, over (ii) an exercise
price designated in the SAR Award Agreement.  Notwithstanding the foregoing, an
SAR Award Agreement may limit the total settlement value that the Participant
will be entitled to receive upon the SAR’s exercise, and may provide for
settlement either in cash or in any combination of cash or Shares that the
Committee may authorize pursuant to an Award Agreement.  If, on the date on
which an SAR or portion thereof is to expire, the Fair Market Value of the
underlying Shares exceeds their aggregate exercise price of such SAR, then the
SAR shall be deemed exercised and the Participant shall within ten days
thereafter receive the Shares that would have been issued on such date if the
Participant had affirmatively exercised the SAR on that date.

 

(c)           SARs related to Options.  The Committee may grant SARs either
concurrently with the grant of an Option or with respect to an outstanding
Option, in which case the SAR shall extend to all or a portion of the Shares
covered by the related Option, and shall have an exercise price that is not less
than the exercise price of the related Option.  An SAR shall entitle the
Participant who holds the related Option, upon exercise of the SAR and surrender
of the related Option, or portion thereof, to the extent the SAR and related
Option each were previously unexercised, to receive payment of an amount
determined pursuant to Section 6(b) above.  Any SAR granted in tandem with an
ISO will contain such terms as may be required to comply with the provisions of
Code Section 422.

 

(d)           Effect on Available Shares.  At each time of a exercise of an SAR
that is settled in Shares, only those Shares that are issued or delivered in
settlement of the exercise shall be counted against the number of Shares
available for Awards under the Plan; provided that the number of Shares that are
issued or delivered pursuant to the exercise of an SAR shall not exceed the
number of Shares specified in the Award Agreement as being subject to the SAR
Award.

 

7.             Restricted Shares, RSUs, and Unrestricted Share Awards.

 

(a)           Grant.  The Committee may grant Restricted Share, RSU, or
Unrestricted Share Awards to Eligible Persons, in all cases pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan.  The Committee shall establish as to each Restricted Share or RSU Award
the number of Shares deliverable or subject to the Award (which number may be
determined by a written formula), and the period or periods of time (the
“Restriction Period”) at the end of which all or some restrictions specified in
the Award Agreement shall lapse, and the Participant shall receive unrestricted
Shares (or cash to the extent provided in the Award Agreement) in settlement of
the Award.   Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability, and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Committee, including, without
limitation, criteria based on the Participant’s duration of employment,
directorship or consultancy with the Company, individual, group, or divisional
performance criteria, Company performance, or other criteria selection by the
Committee. The Committee may make Restricted Share and RSU Awards with or
without the

 

7

--------------------------------------------------------------------------------


 

requirement for payment of cash or other consideration.  In addition, the
Committee may grant Awards hereunder in the form of Unrestricted Shares which
shall vest in full upon the Grant Date or such other date as the Committee may
determine or which the Committee may issue pursuant to any program under which
one or more Eligible Persons (selected by the Committee in its sole discretion)
elect to pay for such Shares or to receive Unrestricted Shares in lieu of cash
bonuses that would otherwise be paid.

 

(b)           Vesting and Forfeiture.  The Committee shall set forth, in an
Award Agreement granting Restricted Shares or RSUs, the terms and conditions
under which the Participant’s interest in the Restricted Shares or the Shares
subject to RSUs will become vested and non-forfeitable.  Except as set forth in
the applicable Award Agreement or as the Committee otherwise determines, upon
termination of a Participant’s Continuous Service for any reason, the
Participant shall forfeit his or her Restricted Shares and RSUs to the extent
the Participant’s interest therein has not vested on or before such termination
date; provided that if a Participant purchases Restricted Shares and forfeits
them for any reason, the Company shall return the purchase price to the
Participant to the extent either set forth in an Award Agreement or required by
Applicable Laws.

 

(c)           Certificates for Restricted Shares.  Unless otherwise provided in
an Award Agreement, the Company shall hold certificates representing Restricted
Shares and dividends (whether in Shares or cash) that accrue with respect to
them until the restrictions lapse, and the Participant shall provide the Company
with appropriate stock powers endorsed in blank. The Participant’s failure to
provide such stock powers within ten days after a written request from the
Company shall entitle the Committee to unilaterally declare a forfeiture of all
or some of the Participant’s Restricted Shares.

 

(d)           Section 83(b) Elections.  A Participant may make an election under
Code Section 83(b) (the “Section 83(b) Election”) with respect to Restricted
Shares.  A Participant who has received RSUs may, within ten days after
receiving the RSU Award, provide the Committee with a written notice of his or
her desire to make Section 83(b) Election with respect to the Shares subject to
such RSUs.  The Committee may in its discretion convert the Participant’s RSUs
into Restricted Shares, on a one-for-one basis, in full satisfaction of the
Participant’s RSU Award.  The Participant may then make a Section 83(b) Election
with respect to those Restricted Shares; provided that the Participant’s
Section 83(b) Election will be invalid if not filed with the Company and the
appropriate U.S. tax authorities within 30 days after the Grant Date of the RSUs
replaced by the Restricted Shares.

 

(e)           Deferral Elections for RSUs.  To the extent specifically provided
in an Award Agreement, a Participant may irrevocably elect, in accordance with
Section 8 below, to defer the receipt of all or a percentage of the Shares that
would otherwise be transferred to the Participant both more than 12 months after
the date of the Participant’s deferral election and upon the vesting of an RSU
Award.  If the Participant makes this election, the Company shall credit the
Shares subject to the election, and any associated Shares attributable to
Dividend Equivalent Rights attached to the Award, to a DSU account established
pursuant to Section 8 below on the date such Shares would otherwise have been
delivered to the Participant pursuant to this Section.

 

(f)            Issuance of Shares upon Vesting.  As soon as practicable after
vesting of a Participant’s Restricted Shares (or of the right to receive Shares
underlying RSUs), the Company shall deliver to the Participant, free from
vesting restrictions, one Share for each surrendered and vested Restricted Share
(or deliver one Share free of the vesting restriction for each vested RSU),
unless an Award

 

8

--------------------------------------------------------------------------------


 

Agreement provides otherwise and subject to Section 11 regarding Withholding
Taxes.  No fractional Shares shall be distributed, and cash shall be paid in
lieu thereof.

 

8.             DSUs.

 

(a)           Elections to Defer.  The Committee may make DSU awards to Eligible
Persons pursuant to Award Agreements (regardless of whether or not there is a
deferral of the Eligible Person’s compensation), and may permit select Eligible
Persons to irrevocably elect, on a form provided by and acceptable to the
Committee (the “Election Form”), to forego the receipt of cash or other
compensation (including the Shares deliverable pursuant to any RSU Award) and in
lieu thereof to have the Company credit to an internal Plan account a number of
DSUs having a Fair Market Value equal to the Shares and other compensation
deferred.  These credits will be made at the end of each calendar quarter (or
other period determined by the Committee) during which compensation is
deferred.  Notwithstanding the foregoing sentence, a Participant’s Election
Form will be ineffective with respect to any compensation that the Participant
earns before the date on which the Election Form takes effect.  For any
Participant who is subject to U.S. income taxation, the Committee shall only
authorize deferral elections under this Section (i) pursuant to written
procedures, and using written Election Forms, that satisfy the requirements of
Code Section 409A, and (ii) only by Eligible Persons who are Directors,
Consultants, or members of a select group of management or highly compensated
Employees (within the meaning of ERISA).

 

(b)           Vesting.  Unless an Award Agreement expressly provides otherwise,
each Participant shall be 100% vested at all times in any Shares subject to
DSUs.

 

(c)           Issuances of Shares.  Unless an Award Agreement expressly provides
otherwise, the Company shall settle a Participant’s DSU Award, by delivering one
Share for each DSU, in five substantially equal annual installments that are
issued before the last day of each of the five calendar years that end after the
date on which the Participant’s Continuous Service ends for any reason, subject
to —

 

(i)            the Participant’s right to elect a different form of
distribution, only on a form provided by and acceptable to the Committee, that
permits the Participant to select any combination of a lump sum and annual
installments that are triggered by, and completed within ten years following,
the last day of the Participant’s Continuous Service, and

 

(ii)           the Company’s acceptance of the Participant’s distribution
election form executed at the time the Participant elects to defer the receipt
of cash or other compensation pursuant to Section 8(a), provided that the
Participant may change a distribution election through any subsequent election
that (A) the Participant delivers to the Company at least one year before the
date on which distributions are otherwise scheduled to commence pursuant to the
Participant’s initial distribution election, and (B) defers the commencement of
distributions by at least five years from the originally scheduled distribution
commencement date.

 

Fractional shares shall not be issued, and instead shall be paid out in cash.

 

(d)           Emergency Withdrawals.  In the event that a Participant suffers an
unforeseeable emergency within the contemplation of this Section, the
Participant may apply to the Committee for

 

9

--------------------------------------------------------------------------------


 

an immediate distribution of all or a portion of the Participant’s DSUs.  The
unforeseeable emergency must result from a sudden and unexpected illness or
accident of the Participant, the Participant’s spouse, or a dependent (within
the meaning of Code Section 152) of the Participant, casualty loss of the
Participant’s property, or other similar extraordinary and unforeseeable
conditions beyond the control of the Participant.  The Committee shall, in its
sole and absolute discretion, determine whether a Participant has a qualifying
unforeseeable emergency, may require independent verification of the emergency,
and may determine whether or not to provide the Participant with cash or
Shares.  Examples of purposes which are not considered unforeseeable emergencies
include post-secondary school expenses or the desire to purchase a residence. 
In no event will a distribution be made to the extent the unforeseeable
emergency could be relieved through reimbursement or compensation by insurance
or otherwise, or by liquidation of the Participant’s nonessential assets to the
extent such liquidation would not itself cause a severe financial hardship.  The
amount of any distribution hereunder shall be limited to the amount necessary to
relieve the Participant’s unforeseeable emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution.  The number of
Shares subject to the Participant’s DSU Award shall be reduced by any Shares
distributed to the Participant and by a number of Shares having a Fair Market
Value on the date of the distribution equal to any cash paid to the Participant
pursuant to this Section.  For all DSUs granted to Participants who are U.S.
taxpayers, the term “unforeseeable emergency” shall be interpreted in accordance
with Code Section 409A.

 

(e)           Termination of Service.  For purposes of this Section, a
Participant’s “Continuous Service” shall only end when the Participant incurs a
“separation from service” within the meaning of Treasury Regulations §
1.409A-1(h). A Participant shall be considered to have experienced a termination
of Continuous Service when the facts and circumstances indicate that either
(i) no further services will be performed for the Company or any Affiliate after
a certain date, or (ii) that the level of bona fide services the Participant
will perform after such date (whether as an Employee, Director, or Consultant)
are reasonably expected to permanently decrease to no more than 50% of the
average level of bona fide services performed by such Participant (whether as an
Employee, Director, or Consultant) over the immediately preceding 36-month
period (or full period of services to the Company and its Affiliates if the
Participant has been providing such services for less than 36 months).

 

9.             Performance and Cash-Settled Awards.

 

(a)           Performance Units.  Subject to the limitations set forth in
paragraph (b) hereof, the Committee may in its discretion grant Performance
Awards, including Performance Units to any Eligible Person, including
Performance Unit Awards that (i) have substantially the same financial benefits
and other terms and conditions as Options, SARs, RSUs, or DSUs, but (ii) are
settled only in cash.  All Awards hereunder shall be made pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan.

 

(b)           Performance Compensation Awards.  Subject to the limitations set
forth in this Section, the Committee may, at the time of grant of a Performance
Unit, designate such Award as a “Performance Compensation Award” (payable in
cash or Shares) in order that such Award constitutes, and has terms and
conditions that are designed to qualify as, “qualified performance-based
compensation” under Code Section 162(m).  With respect to each such Performance
Compensation Award, the Committee shall establish, in writing within the time
required under Code

 

10

--------------------------------------------------------------------------------


 

Section 162(m), a “Performance Period,” “Performance Measure(s)”, and
“Performance Formula(e)” (each such term being defined below).  Once established
for a Performance Period, the Performance Measure(s) and Performance
Formula(e) shall not be amended or otherwise modified to the extent such
amendment or modification would cause the compensation payable pursuant to the
Award to fail to constitute qualified performance-based compensation under Code
Section 162(m).

 

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period.  As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance

 

(c)           Limitations on Awards.  The maximum Performance Award and the
maximum Performance Compensation Award that any one Participant may receive for
any one Performance Period, without regard to time of vesting or exercisability,
shall not together exceed the limitation set forth in Section 3(b) above, as
adjusted pursuant to Section 13 below (or, for Performance Units to be settled
in cash, U.S. $1,000,000.  The Committee shall have the discretion to provide in
any Award Agreement that any amounts earned in excess of these limitations will
be credited as DSUs or as deferred cash compensation under a separate plan of
the Company (provided in the latter case that such deferred compensation either
bears a reasonable rate of interest or has a value based on one or more
predetermined actual investments).  Any amounts for which payment to the
Participant is deferred pursuant to the preceding sentence shall be paid to the
Participant in a future year or years not earlier than, and only to the extent
that, the Participant is either not receiving compensation in excess of these
limits for a Performance Period, or is not subject to the restrictions set forth
under Code Section 162(b).

 

(d)           Definitions.

 

(i)            “Performance Formula” means, for a Performance Period, one or
more objective formulas or standards established by the Committee for purposes
of determining whether or the extent to which an Award has been earned based on
the level of performance attained or to be attained with respect to one or more
Performance Measure(s).  Performance Formulae may vary from Performance Period
to Performance Period and from Participant to Participant and may be established
on a stand-alone basis, in tandem or in the alternative.

 

(ii)           “Performance Measure” means one or more of the following selected
by the Committee to measure Company, Affiliate, and/or business unit performance
for a Performance Period, whether in absolute or relative terms (including,
without limitation, terms relative to a peer group or index):  basic, diluted,
or adjusted earnings per share; sales or revenue; earnings before interest,
taxes, and other adjustments (in total or on a per share basis); basic or
adjusted net income;

 

11

--------------------------------------------------------------------------------


 

returns on equity, assets, capital, revenue or similar measure; economic value
added; working capital; total shareholder return; and product development,
product market share, research, licensing, litigation, human resources,
information services, mergers, acquisitions, sales of assets of Affiliates or
business units.  Each such measure shall be, to the extent applicable,
determined in accordance with generally accepted accounting principles as
consistently applied by the Company (or such other standard applied by the
Committee) and, if so determined by the Committee, and in the case of a
Performance Compensation Award, to the extent permitted under Code
Section 162(m), adjusted to omit the effects of extraordinary items, gain or
loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles.  Performance Measures may vary from Performance Period to
Performance Period and from Participant to Participant, and may be established
on a stand-alone basis, in tandem or in the alternative.

 

(iii)          “Performance Period” means one or more periods of time (of not
less than one fiscal year of the Company), as the Committee may designate, over
which the attainment of one or more Performance Measure(s) will be measured for
the purpose of determining a Participant’s rights in respect of an Award.

 

(e)           Deferral Elections.  At any time prior to the date that is both at
least six months before the close of a Performance Period (or shorter or longer
period that the Committee selects) with respect to a Performance Award and at
which time vesting or payment is substantially uncertain to occur, the Committee
may permit a Participant who is a member of a select group of management or
highly compensated employees (within the meaning of ERISA) to irrevocably elect,
on a form provided by and acceptable to the Committee, to defer the receipt of
all or a percentage of the cash or Shares that would otherwise be transferred to
the Participant upon the vesting of such Award.  If the Participant makes this
election, the cash or Shares subject to the election, and any associated
interest and dividends, shall be credited to an account established pursuant to
Section 8 hereof on the date such cash or Shares would otherwise have been
released or issued to the Participant pursuant to this Section.

 

10.           Dividend Equivalent Rights.  The Committee may grant Dividend
Equivalent Rights to any Eligible Person, and may do either pursuant to an Award
Agreement that is independent of any other Award, or through a provision in
another Award (other than an Option or SAR) that Dividend Equivalent Rights
attach to the Shares underlying the Award.  For example, and without limitation,
the Committee may grant a Dividend Equivalent Right in respect of each Share
subject to a Restricted Stock Award, Restricted Stock Unit Award, Deferred Stock
Unit, or Performance Share Award.

 

(a)           Nature of Right.  Each Dividend Equivalent Right shall represent
the right to receive amounts based on the dividends declared on Shares as of all
dividend payment dates during the term of the Dividend Equivalent Right as
determined by the Committee.  Unless otherwise determined by the Committee, a
Dividend Equivalent Right shall expire upon termination of the Participant’s
Continuous Service, provided that a Dividend Equivalent Right that is granted as
part of another Award shall expire only when the Award is settled or otherwise
forfeited.

 

12

--------------------------------------------------------------------------------


 

(b)           Settlement.  Unless otherwise provided in an Award Agreement,
Dividend Equivalent Rights shall be paid out on the (i) on the record date for
dividends if the Award occurs on a stand-alone basis, and (ii) on the vesting or
later settlement date for another Award if the Dividend Equivalent Right is
granted as part of it.  Payment of all amounts determined in accordance with
this Section shall be in Shares, with cash paid in lieu of fractional Shares,
provided that the Committee may instead provide in an Award Agreement for cash
settlement of all or part of the Dividend Equivalent Rights.  Only the Shares
actually issued pursuant to Dividend Equivalent Rights shall count against the
limits set forth in Section 3 above.

 

(c)           Other Terns.  The Committee may impose such other terms and
conditions on the grant of a Dividend Equivalent Right as it deems appropriate
in its discretion as reflected by the terms of the Award Agreement. The
Committee may establish a program under which Dividend Equivalent Rights may be
granted in conjunction with other Awards.  The Committee may also authorize, for
any Participant or group of Participants, a program under which the payments
with respect to Dividend Equivalent Rights may be deferred pursuant to the terms
and conditions determined under Section 9 above.

 

11.           Taxes; Withholding.

 

(a)           General Rule.  Participants are solely responsible and liable for
the satisfaction of all taxes and penalties that may arise in connection with
Awards, and neither the Company, nor any Affiliate, nor any of their employees,
directors, or agents shall have any obligation to mitigate, indemnify, or to
otherwise hold any Participant harmless from any or all of such taxes.  The
Company’s obligation to deliver Shares (or to pay cash) to Participants pursuant
to Awards is at all times subject to their prior or coincident satisfaction of
all required Withholding Taxes.  Except to the extent otherwise either provided
in an Award Agreement or thereafter authorized by the Committee, the Company or
any Affiliate will satisfy required Withholding Taxes that the Participant has
not otherwise arranged to settle before the due date thereof —

 

(i)                           first from withholding the cash otherwise payable
to the Participant pursuant to the Award;

 

(ii)                        then by withholding and cancelling the Participant’s
rights with respect to a number of Shares that (A) would otherwise have been
delivered to the Participant pursuant to the Award, and (B) have an aggregate
Fair Market Value equal to the Withholding Taxes (such withheld Shares to be
valued on the basis of the aggregate Fair Market Value thereof on the date of
the withholding); and

 

(iii)                     finally, withholding the cash otherwise payable to the
Participant by the Company.

 

The number of Shares withheld and cancelled to pay a Participant’s Withholding
Taxes will be rounded up to the nearest whole Share sufficient to satisfy such
taxes, with cash being paid to the Participant in an amount equal to the amount
by which the Fair Market Value of such Shares exceeds the Withholding Taxes.

 

13

--------------------------------------------------------------------------------


 

(b)           U.S. Code Section 409A.   To the extent that the Committee
determines that any Award granted under the Plan is subject to Code
Section 409A, the Award Agreement evidencing such Award shall incorporate the
terms and conditions required by Code Section 409A.  To the extent applicable,
the Plan and Award Agreements shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date.  Notwithstanding any
provision of the Plan to the contrary, the Committee may adopt such amendments
to the Plan and the applicable Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Administrator determines are
necessary or appropriate (i) to exempt the Award from Code Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (ii) to comply with the requirements of Code Section 409A and related
Department of Treasury guidance and thereby avoid the application of any penalty
taxes under such Section.

 

(c)           Unfunded Tax Status.  The Plan is intended to be an “unfunded”
plan for incentive compensation.  With respect to any payments not yet made to a
Person pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Person any rights that are greater than those of a
general creditor of the Company or any Affiliate, and a Participant’s rights
under the Plan at all times constitute an unsecured claim against the general
assets of the Company for the collection of benefits as they come due.  Neither
the Participant nor the Participant’s duly-authorized transferee or
Beneficiaries shall have any claim against or rights in any specific assets,
Shares, or other funds of the Company.

 

12.           Non-Transferability of Awards.

 

(a)           General.  Except as set forth in this Section, or as otherwise
approved by the Committee, Awards may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution.  The designation of a death Beneficiary by
a Participant will not constitute a transfer.  An Award may be exercised, during
the lifetime of the holder of an Award, only by such holder, by the
duly-authorized legal representative of a holder who is Disabled, or by a
transferee permitted by this Section.

 

(b)           Limited Transferability Rights.  The Committee may in its
discretion provide in an Award Agreement that an Award in the form of a Non-ISO,
Share-settled SAR, Restricted Shares, or Performance Shares may be transferred,
on such terms and conditions as the Committee deems appropriate, either (i) by
instrument to the Participant’s “Immediate Family” (as defined below), (ii) by
instrument to an inter vivos or testamentary trust (or other entity) in which
the Award is to be passed to the Participant’s designated beneficiaries, or
(iii) by gift to charitable institutions.  Any transferee of the Participant’s
rights shall succeed and be subject to all of the terms of the applicable Award
Agreement and the Plan.  “Immediate Family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and shall include adoptive relationships.

 

(c)           Death.  In the event of the death of a Participant, any
outstanding Awards issued to the Participant shall automatically be transferred
to the Participant’s Beneficiary (or, if no Beneficiary is designated or
surviving, to the person or persons to whom the Participant’s rights under the
Award pass by will or the laws of descent and distribution).

 

14

--------------------------------------------------------------------------------


 

13.           Change in Capital Structure; Change in Control; Etc.

 

(a)           Changes in Capitalization.  The Committee shall equitably adjust
the number of Shares covered by each outstanding Award, and the number of Shares
that have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the exercise or other price
per Share covered by each such outstanding Award, to reflect any increase or
decrease in the number of issued Shares resulting from a stock-split, reverse
stock-split, stock dividend, combination, recapitalization or reclassification
of the Shares, merger, consolidation, change in form of organization, or any
other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company.  In the event of any such transaction
or event, the Committee may provide in substitution for any or all outstanding
Awards such alternative consideration (including cash or securities of any
surviving entity) as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
Awards so replaced.  In any case, such substitution of cash or securities shall
not require the consent of any person who is granted Awards pursuant to the
Plan.  Except as expressly provided herein, or in an Award Agreement, if the
Company issues for consideration shares of stock of any class or securities
convertible into shares of stock of any class, the issuance shall not affect,
and no adjustment by reason thereof shall be required to be made with respect to
the number or price of Shares subject to any Award.

 

(b)           Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company other than as part of a Change of Control, each Award
will terminate immediately prior to the consummation of such dissolution or
liquidation, subject to the ability of the Committee to exercise any discretion
authorized in the case of a Change in Control.

 

(c)           Change in Control.  In the event of a Change in Control but
subject to the terms of any Award Agreements or employment-related agreements
between the Company or any Affiliates and any Participant, each outstanding
Award shall be assumed or a substantially equivalent award shall be substituted
by the surviving or successor company or a parent or subsidiary of such
successor company (in each case, the “Successor Company”) upon consummation of
the transaction.  Notwithstanding the foregoing, instead of having outstanding
Awards be assumed or replaced with equivalent awards by the Successor Company,
the Committee may in its sole and absolute discretion and authority, without
obtaining the approval or consent of the Company’s shareholders or any
Participant with respect to his or her outstanding Awards, take one or more of
the following actions (with respect to any or all of the Awards, and with
discretion to differentiate between individual Participants and Awards for any
reason):

 

(i)            accelerate the vesting of Awards so that Awards shall vest (and,
to the extent applicable, become exercisable) as to the Shares that otherwise
would have been unvested and provide that repurchase rights of the Company with
respect to Shares issued pursuant to an Award shall lapse as to the Shares
subject to such repurchase right;

 

(ii)           arrange or otherwise provide for the payment of cash or other
consideration to Participants in exchange for the satisfaction and cancellation
of outstanding Awards (with the Committee determining the amount payable to each
Participant based on the Fair Market Value, on the date of the Change in
Control, of the Award being cancelled, based on any reasonable valuation method
selected by the Committee);

 

15

--------------------------------------------------------------------------------


 

(iii)          terminate all or some Awards upon the consummation of the
transaction, provided that the Committee shall provide for vesting of such
Awards in full as of a date immediately prior to consummation of the Change in
Control.  To the extent that an Award is not exercised prior to consummation of
a transaction in which the Award is not being assumed or substituted, such Award
shall terminate upon such consummation;

 

(iv)          make such other modifications, adjustments or amendments to
outstanding Awards or this Plan as the Committee deems necessary or appropriate,
subject however to the terms of Section 13 above.

 

Notwithstanding the above and unless otherwise provided in an Award Agreement or
in any employment-related agreement between the Company or any Affiliate and the
Participant, in the event a Participant is Involuntarily Terminated on or within
12 months (or other period either set forth in an Award Agreement) following a
Change in Control, then any Award that is assumed or substituted pursuant to
this Section above shall accelerate and become fully vested (and become
exercisable in full in the case of Options and SARs), and any repurchase right
applicable to any Shares shall lapse in full, unless an Award Agreement provides
for a more restrictive acceleration or vesting schedule or more restrictive
limitations on the lapse of repurchase rights or otherwise places additional
restrictions, limitations and conditions on an Award.  The acceleration of
vesting and lapse of repurchase rights provided for in the previous sentence
shall occur immediately prior to the effective date of the Participant’s
Involuntary Termination, unless an Award Agreement provides otherwise.

 

14.           Termination, Rescission and Recapture of Awards.

 

(a)           Each Award under the Plan is intended to align the Participant’s
long-term interests with those of the Company.  Accordingly, to the extent
provided in an Award Agreement, the Company may terminate any outstanding,
unexercised, unexpired, unpaid, or deferred Awards (“Termination”), rescind any
exercise, payment or delivery pursuant to the Award (“Rescission”), or recapture
any Shares (whether restricted or unrestricted) or proceeds from the
Participant’s sale of Shares issued pursuant to the Award (“Recapture”), if the
Participant does not comply with the conditions of subsections (b), (c), and
(e) hereof (collectively, the “Conditions”).

 

(b)           A Participant shall not, without the Company’s prior written
authorization, disclose to anyone outside the Company, or use in other than the
Company’s business, any proprietary or confidential information or material, as
those or other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
with regard to any such proprietary or confidential information or material.

 

(c)           Pursuant to any agreement between the Participant and the Company
with regard to intellectual property (including but not limited to patents,
trademarks, copyrights, trade secrets, inventions, developments, improvements,
proprietary information, confidential business and personnel information), a
Participant shall promptly disclose and assign to the Company or its designee
all right, title, and interest in such intellectual property, and shall take all
reasonable steps necessary to enable the Company to secure all right, title and
interest in such intellectual property in the United States and in any foreign
country.

 

16

--------------------------------------------------------------------------------


 

(d)           Upon exercise, payment, or delivery of cash or Common Stock
pursuant to an Award, the Participant shall certify on a form acceptable to the
Company that he or she is in compliance with the terms and conditions of the
Plan and, if a severance of Continuous Service has occurred for any reason,
shall state the name and address of the Participant’s then-current employer or
any entity for which the Participant performs business services and the
Participant’s title, and shall identify any organization or business in which
the Participant owns a greater-than-five-percent equity interest.

 

(e)           If the Company determines, in its sole and absolute discretion,
that (i) a Participant has violated any of the Conditions or (ii) during his or
her Continuous Service, or within one year after its termination for any reason,
a Participant (x) has rendered services to or otherwise directly or indirectly
engaged in or assisted, any organization or business that, in the judgment of
the Company in its sole and absolute discretion, is or is working to become
competitive with the Company; (y) has solicited any non-administrative employee
of the Company to terminate employment with the Company; or (z) has engaged in
activities which are materially prejudicial to or in conflict with the interests
of the Company, including any breaches of fiduciary duty or the duty of loyalty,
then the Company may, in its sole and absolute discretion, impose a Termination,
Rescission, and/or Recapture with respect to any or all of the Participant’s
relevant Awards, Shares, and the proceeds thereof.

 

(f)            Within ten days after receiving notice from the Company of any
such activity described in Section 14(e) above, the Participant shall deliver to
the Company the Shares acquired pursuant to the Award, or, if Participant has
sold the Shares, the gain realized, or payment received as a result of the
rescinded exercise, payment, or delivery; provided, that if the Participant
returns Shares that the Participant purchased pursuant to the exercise of an
Option (or the gains realized from the sale of such Common Stock), the Company
shall promptly refund the exercise price, without earnings, that the Participant
paid for the Shares.  Any payment by the Participant to the Company pursuant to
this Section shall be made either in cash or by returning to the Company the
number of Shares that the Participant received in connection with the rescinded
exercise, payment, or delivery.  It shall not be a basis for Termination,
Rescission or Recapture if after termination of a Participant’s Continuous
Service, the Participant purchases, as an investment or otherwise, stock or
other securities of such an organization or business, so long as (i) such stock
or other securities are listed upon a recognized securities exchange or traded
over-the-counter, and (ii) such investment does not represent more than a five
percent (5%) equity interest in the organization or business.

 

(g)           Notwithstanding the foregoing provisions of this Section, the
Company has sole and absolute discretion not to require Termination, Rescission
and/or Recapture, and its determination not to require Termination, Rescission
and/or Recapture with respect to any particular act by a particular Participant
or Award shall not in any way reduce or eliminate the Company’s authority to
require Termination, Rescission and/or Recapture with respect to any other act
or Participant or Award.  Nothing in this Section shall be construed to impose
obligations on the Participant to refrain from engaging in lawful competition
with the Company after the termination of employment that does not violate
subsections (b), (c), or (e) of this Section, other than any obligations that
are part of any separate agreement between the Company and the Participant or
that arise under Applicable Law.

 

(h)           All administrative and discretionary authority given to the
Company under this Section shall be exercised by the most senior human resources
executive of the Company or such

 

17

--------------------------------------------------------------------------------


 

other person or committee (including without limitation the Committee) as the
Committee may designate from time to time.

 

(i)            If any provision within this Section is determined to be
unenforceable or invalid under any Applicable Law, such provision will be
applied to the maximum extent permitted by Applicable Law, and shall
automatically be deemed amended in a manner consistent with its objectives and
any limitations required under Applicable Law.  Notwithstanding the foregoing,
but subject to any contrary terms set forth in any Award Agreement, this
Section shall not be applicable to any Participant from and after his or her
termination of Continuous Service after a Change in Control.

 

15.           Recoupment of Awards.  Unless otherwise specifically provided in
an Award Agreement, and to the extent permitted by Applicable Law, the Committee
may in its sole and absolute discretion, without obtaining the approval or
consent of the Company’s shareholders or of any Participant, require that any
Participant reimburse the Company for all or any portion of any Awards granted
under this Plan (“Reimbursement”), or the Committee may require the Termination
or Rescission of, or the Recapture associated with, any Award, if and to the
extent—

 

(a)           the granting, vesting, or payment of such Award was predicated
upon the achievement of certain financial results that were subsequently the
subject of a material financial restatement;

 

(b)           in the Committee’s view the Participant either benefited from a
calculation that later proves to be materially inaccurate, or engaged in fraud
or misconduct that caused or partially caused the need for a material financial
restatement by the Company or any Affiliate; and

 

(c)           a lower granting, vesting, or payment of such Award would have
occurred based upon the conduct described in clause (b) of this Section.

 

In each instance, the Committee will, to the extent practicable and allowable
under Applicable Laws, require Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Award granted to a Participant; provided that
the Company will not seek Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Awards that were paid or vested more than three
years prior to the first date of the applicable restatement period.

 

16.           Relationship to other Benefits.  No payment pursuant to the Plan
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Affiliate except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

17.           Administration of the Plan.  The Committee shall administer the
Plan in accordance with its terms, provided that the Board may act in lieu of
the Committee on any matter.  The Committee shall hold meetings at such times
and places as it may determine and shall make such rules and regulations for the
conduct of its business as it deems advisable.  In the absence of a duly
appointed Committee, the Board shall function as the Committee for all purposes
of the Plan.

 

(a)           Committee Composition.  The Board shall appoint the members of the
Committee. If and to the extent permitted by Applicable Law, the Committee may
authorize one or more executive

 

18

--------------------------------------------------------------------------------


 

officers to make Awards to Eligible Persons other than themselves.  The Board
may at any time appoint additional members to the Committee, remove and replace
members of the Committee with or without Cause, and fill vacancies on the
Committee however caused.

 

(b)           Powers of the Committee.  Subject to the provisions of the Plan,
the Committee shall have the authority, in its sole discretion:

 

(i)            to grant Awards and to determine Eligible Persons to whom Awards
shall be granted from time to time, and the number of Shares, units, or dollars
to be covered by each Award;

 

(ii)           to determine, from time to time, the Fair Market Value of Shares;

 

(iii)          to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

 

(iv)          to approve the forms of Award Agreements and all other documents,
notices and certificates in connection therewith which need not be identical
either as to type of Award or among Participants;

 

(v)           to construe and interpret the terms of the Plan and any Award
Agreement, to determine the meaning of their terms, and to prescribe, amend, and
rescind rules and procedures relating to the Plan and its administration;

 

(vi)          to the extent consistent with the purposes of the Plan and without
amending the Plan, to modify, to cancel, or to waive the Company’s rights with
respect to any Awards, to adjust or to modify Award Agreements for changes in
Applicable Law, and to recognize differences in foreign law, tax policies, or
customs;

 

(vii)         to require, as a condition precedent to the grant, vesting,
exercise, settlement, and/or issuance of Shares pursuant to any Award, that a
Participant agree to execute a general release of claims (in any form that the
Committee may require, in its sole discretion, which form may include any other
provisions, e.g. confidentiality and restrictions on competition, that are found
in general claims release agreements that the Company utilizes or expects to
utilize);

 

(viii)        in the event that the Company establishes, for itself or using the
services of a third party, an automated system for the documentation, granting,
settlement, or exercise of Award, such as a system using an internet website or
interactive voice response, to implement paperless documentation, granting,
settlement, or exercise of Awards by a Participant may be permitted through the
use of such an automated system; and

 

(ix)           to make all interpretations and to take all other actions that
the Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

 

19

--------------------------------------------------------------------------------


 

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Directors
or Employees.

 

(d)           Local Law Adjustments and Sub-plans.  To facilitate the making of
any grant of an Award under this Plan, the Committee may adopt rules and provide
for such special terms for Awards to Participants who are located within the
United States, foreign nationals, or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom.  Without limiting the foregoing, the Company is specifically authorized
to adopt rules and procedures regarding the conversion of local currency, taxes,
withholding procedures and handling of stock certificates which vary with the
customs and requirements of particular countries.  The Company may adopt
sub-plans and establish escrow accounts and trusts, and settle Awards in cash in
lieu of shares, as may be appropriate, required or applicable to particular
locations and countries.

 

(c)           Action by Committee.  Unless otherwise established by the Board or
in any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee.  Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by an officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accounts, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

 

(d)           Deference to Committee Determinations.  The Committee shall have
the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion it deems to be appropriate in its sole discretion,
and to make any findings of fact needed in the administration of the Plan or
Award Agreements.  The Committee’s prior exercise of its discretionary authority
shall not obligate it to exercise its authority in a like fashion thereafter. 
The Committee’s interpretation and construction of any provision of the Plan, or
of any Award or Award Agreement, and all determination the Committee makes
pursuant to the Plan shall be final, binding, and conclusive.   The validity of
any such interpretation, construction, decision or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly made in bad faith or materially
affected by fraud.

 

(e)           No Liability; Indemnification.  Neither the Board nor any
Committee member, nor any Person acting at the direction of the Board or the
Committee, shall be liable for any act, omission, interpretation, construction
or determination made in good faith with respect to the Plan, any Award or any
Award Agreement.  The Company and its Affiliates shall pay or reimburse any
member of the Committee, as well as any Director, Employee, or Consultant who in
good faith takes action on behalf of the Plan, for all expenses incurred with
respect to the Plan, and to the full extent allowable under Applicable Law shall
indemnify each and every one of them for any claims, liabilities, and costs
(including reasonable attorney’s fees) arising out of their good faith
performance of duties on behalf of the Plan.  The Company and its Affiliates
may, but shall not be required to, obtain liability insurance for this purpose.

 

(f)            Expenses.  The expenses of administering the Plan shall be borne
jointly and severally by the Company and its Affiliates.

 

20

--------------------------------------------------------------------------------


 

18.                                 Modification of Awards and Substitution of
Options.  Within the limitations of the Plan, the Committee may modify an Award
to accelerate the rate at which an Option or SAR may be exercised, to accelerate
the vesting of any Award, to extend or renew outstanding Awards, to accept the
cancellation of outstanding Awards to the extent not previously exercised, or to
make any change that the Plan would permit for a new Award.  Notwithstanding the
foregoing, no modification of an outstanding Award may materially and adversely
affect a Participant’s rights thereunder unless either (i) the Participant
provides written consent to the modification, or (ii) before a Change in
Control, the Committee determines in good faith that the modification is not
materially adverse to the Participant.

 

19.                                 Plan Amendment and Termination.  The Board
may amend or terminate the Plan as it shall deem advisable; provided that no
change shall be made that increases the total number of Shares reserved for
issuance pursuant to Awards (except pursuant to Section 13 above) unless such
change is authorized by the shareholders of the Company.  A termination or
amendment of the Plan shall not materially and adversely affect a Participant’s
vested rights under an Award previously granted to him or her, unless the
Participant consents in writing to such termination or amendment. 
Notwithstanding the foregoing, the Committee may amend the Plan to comply with
changes in tax or securities laws or regulations, or in the interpretation
thereof.

 

20.                                 Term of Plan.  If not sooner terminated by
the Board, this Plan shall terminate at the close of business on the date ten
years after its Effective Date as determined under Section 1(b) above.  No
Awards shall be made under the Plan after its termination.

 

21.                                 Governing Law.  The terms of this Plan shall
be governed by the laws of the State of Delaware, within the United States of
America, without regard to the State’s conflict of laws rules.

 

22.                                 Laws and Regulations.

 

(a)                                  General Rules.    This Plan, the granting
of Awards, the exercise of Options and SARs, and the obligations of the Company
hereunder (including those to pay cash or to deliver, sell or accept the
surrender of any of its Shares or other securities) shall be subject to all
Applicable Law.  In the event that any Shares are not registered under any
Applicable Law prior to the required delivery of them pursuant to Awards, the
Company may require, as a condition to their issuance or delivery, that the
persons to whom the Shares are to be issued or delivered make any written
representations and warranties (such as that such Shares are being acquired by
the Participant for investment for the Participant’s own account and not with a
view to, for resale in connection with, or with an intent of participating
directly or indirectly in, any distribution of such Shares) that the Committee
may reasonably require, and the Committee may in its sole discretion include a
legend to such effect on the certificates representing any Shares issued or
delivered pursuant to the Plan.

 

(b)                                 Black-out Periods.  Notwithstanding any
contrary terms within the Plan or any Award Agreement, the Committee shall have
the absolute discretion to impose a “blackout” period on the exercise of any
Option or SAR, as well as the settlement of any Award, with respect to any or
all Participants (including those whose Continuous Service has ended) to the
extent that the Committee determines that doing so is either desirable or
required in order to comply with applicable securities laws.

 

21

--------------------------------------------------------------------------------


 

23.                                 No Shareholder Rights.  Neither a
Participant nor any transferee or Beneficiary of a Participant shall have any
rights as a shareholder of the Company with respect to any Shares underlying any
Award until the date of issuance of a share certificate to such Participant,
transferee, or Beneficiary for such Shares in accordance with the Company’s
governing instruments and Applicable Law.  Prior to the issuance of Shares or
Restricted Shares pursuant to an Award, a Participant shall not have the right
to vote or to receive dividends or any other rights as a shareholder with
respect to the Shares underlying the Award (unless otherwise provided in the
Award Agreement for Restricted Shares), notwithstanding its exercise in the case
of Options and SARs.  No adjustment will be made for a dividend or other right
that is determined based on a record date prior to the date the stock
certificate is issued, except as otherwise specifically provided for in this
Plan or an Award Agreement.

 

--------------------------------------------------------------------------------

 

Appendix I: Definitions

 

--------------------------------------------------------------------------------

 

As used in the Plan, the following terms have the meanings indicated when they
begin with initial capital letters within the Plan:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under any applicable laws of the United States,
any other country, and any provincial, state, or local subdivision, any
applicable stock exchange or automated quotation system rules or regulations, as
such laws, rules, regulations and requirements shall be in place from time to
time.

 

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, a Restricted Share, a RSU, an Unrestricted Share, a
DSU, a Performance Award, or Dividend Equivalent Rights, or any combination
thereof, whether alternative or cumulative.

 

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

 

“Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant’s rights with respect
to an Award or receive payment or settlement under an Award after the
Participant’s death.

 

“Board” means the Board of Directors of the Company.

 

22

--------------------------------------------------------------------------------


 

“Cause” has the meaning set forth in any unexpired employment agreement between
the Company and the Participant. In the absence of such an agreement, “Cause”
means (i) gross negligence, willful misconduct or other willful malfeasance by
the Participant in the performance of his duties, (ii) the Participant’s
conviction of, plea of nolo contendere to, or written admission of the
commission of, a felony, (iii) any act by the Participant involving fraud or
misrepresentation with respect to his duties for the Company or its Affiliates,
which has resulted or likely will result in material damage to the Company or
its affiliates, (iv) any act by the Participant constituting a failure to follow
the directions of the either the Company’s Chief Executive Officer or the Board,
provided that, the Board provides written notice of such failure to the
Participant and the failure continues for fifteen (15) days after the
Executive’s receipt of such notice, or (v) the Participant’s material breach of
this Agreement, including without limitation any breach of Sections 8 through 11
hereof, provided that, in the case of any such breach or such behavior covered
by subclause (i), and the affirmative vote of not less than two-thirds of the
entire membership of the Board to take such action following a meeting in which
the Participant and his counsel are provided an opportunity to be heard by the
Board on this issue, the Board provides written notice of such breach or action
to the Participant, specifically identifying the manner in which the Board
believes that Participant has breached this Agreement or acted in accordance
with subclause (i), and the Participant shall have the opportunity to cure such
breach or action to the reasonable satisfaction of the Board within thirty (30)
days following the delivery of such notice, unless such breach or action is
incapable of cure.  For purpose of this paragraph, no act or failure to act by
the Participant shall be considered “willful” if such act or failure to act was
in good faith and with the reasonable belief that the act or omission was in the
best interests of the Company, or occurred at the direction of the Board.  The
foregoing definition does not in any way limit the Company’s ability to
terminate a Participant’s employment or consulting relationship at any time, and
the term “Company” will be interpreted herein to include any Affiliate or
successor thereto, if appropriate.  Furthermore, a Participant’s Continuous
Service shall be deemed to have terminated for Cause within the meaning hereof
if, at any time (whether before, on, or after termination of the Participant’s
Continuous Service), facts or circumstances are discovered that would have
justified a termination for Cause.

 

“Change in Control” means, unless another definition is set forth in an Award
Agreement, the first of the following to occur after the Effective Date:

 

(i)                                     Acquisition of Controlling Interest. 
Any Person (other than Persons who are Employees at any time more than one year
before a transaction) becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities.  In applying the preceding
sentence, (i) securities acquired from the Company or its Affiliates by or for
the Person shall not be taken into account, and (ii) an agreement to vote
securities shall be disregarded unless its ultimate purpose is to cause what
would otherwise be a Change in Control, as reasonably determined by the Board.

 

(ii)                                  Change in Board Control.  During a
consecutive two-year period commencing after the date of adoption of this Plan,
individuals who constituted the Board at the beginning of the period (or their
approved replacements, as defined in the next sentence) cease for any reason to
constitute a majority of the Board.  A new Director shall be considered an
“approved replacement” Director if his or her election (or nomination for
election) was approved by a vote of at least a majority of the Directors then
still in office who either were Directors at the beginning of the period or were
themselves approved replacement Directors, but in either case excluding any
Director whose initial

 

23

--------------------------------------------------------------------------------


 

assumption of office occurred as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board.

 

(iii)                               Merger.  The Company consummates a merger,
or consolidation of the Company with the any other corporation unless: (a) the
voting securities of the Company outstanding immediately before the merger of
consolidation would continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; and
(b) no Person (other than Persons who are Employees at any time more than one
year before the transaction) becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities.

 

(iv)                              Sale of Assets.  The stockholders of the
Company approve an agreement for the sale of disposition by the Company of all,
or substantially all, of the Company’s assets.

 

(v)                                 Liquidation or Dissolution.  The
stockholders of the Company approve a plan or proposal for liquidation or
dissolution of the Company.

 

(vi)                              Initial Public Offering.  The stockholders of
the Company approve an initial public offering of Shares.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
any entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or its successor,
provided that the term “Committee” means (i) the Board when acting at any time
in lieu of the Committee, (ii) with respect to any decision involving an Award
intended to satisfy the requirements of Code Section 162(m), a committee
consisting of two or more Directors of the Company who are “outside directors”
within the meaning of Code Section 162(m), and (iii) with respect to any
decision relating to a Reporting Person, a committee consisting of solely of two
or more Directors who are disinterested within the meaning of Rule 16b-3.

 

“Company” means MXenergy Holdings Inc., a Delaware corporation; provided that in
the event the Company reincorporates to another jurisdiction, all references to
the term “Company” shall refer to the Company in such new jurisdiction.

 

“Company Stock” means common stock, $0.01 par value, of the Company.  In the
event of a change in the capital structure of the Company affecting the common
stock (as provided in Section 13), the Shares resulting from such a change in
the common stock shall be deemed to be Company Stock within the meaning of the
Plan.

 

24

--------------------------------------------------------------------------------


 

“Consultant” means any person (other than an Employee or Director), including an
advisor, who is engaged by the Company or any Affiliate to render services and
is compensated for such services.

 

“Continuous Service” means a Participant’s period of service in the absence of
any interruption or termination, as an Employee, Director, or Consultant. 
Continuous Service shall not be considered interrupted in the case of:  (i) sick
leave; (ii) military leave; (iii) any other leave of absence approved by the
Committee, provided that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; (iv) changes in status from Director to advisory director or
emeritus status; or (iv) transfers between locations of the Company or between
the Company and its Affiliates.  Changes in status between service as an
Employee, Director, and a Consultant will not constitute an interruption of
Continuous Service if the individual continues to perform bona fide services for
the Company.  The Committee shall have the discretion to determine whether and
to what extent the vesting of any Awards shall be tolled during any paid or
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting for all Awards shall be tolled during any such unpaid
leave (but not for a paid leave).

 

“Deferred Share Units” or “DSUs” mean Awards pursuant to Section 8 of the Plan.

 

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

 

“Disabled” means (i) for an ISO, that the Participant is disabled within the
meaning of Code section 22(e)(3), and (ii) for other Awards, a condition under
which that the Participant —

 

(a)                                  is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or

 

(b)                                 is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, received
income replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company.

 

“Dividend Equivalent Rights” means Awards pursuant to Section 10 of the Plan,
which may be attached to other Awards.

 

“Eligible Person” means any Consultant, Director, or Employee and includes
non-Employees to whom an offer of employment has been or is being extended.

 

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct.  The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

 

25

--------------------------------------------------------------------------------


 

“Employer” means the Company and each Subsidiary and Affiliate that employs one
or more Participants.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the fair market value of the Company Stock as of such
date based on the then prevailing prices of the Company Stock on the New York
Stock Exchange, the American Stock Exchange, NASDAQ or such other stocks
exchange as the Company Stock is then listed for trading (and, if none, as
determined by the Committee in good faith based on relevant facts and
circumstances).

 

“Grant Date” means the later of (i) the date designated as the “Grant Date”
within an Award Agreement, and (ii) date on which the Committee determines the
key terms of an Award, provided that as soon as reasonably practical thereafter
the Committee both notifies the Eligible Person of the Award and enters into an
Award Agreement with the Eligible Person.

 

“Incentive Stock Option” (or “ISO”) means, an Option that qualifies for
favorable income tax treatment under Code Section 422.

 

“Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control:

 

(i) termination without Cause by the Company or an Affiliate or successor
thereto, as appropriate; or

 

(ii) voluntary resignation by the Participant through the following actions:
(1) the Participant provides the Company with written notice of the existence of
one of the events, arising without the Participant’s consent, listed in clauses
(A) through (C), below within thirty (30) days of the initial existence of such
event; (2) the Company fails to cure such event within thirty (30) days
following the date such notice is given; and (3) the Participant elects to
voluntarily terminate employment within the ninety (90) day period immediately
following such event. The events include: (A) a material reduction in the
Participant’s authority, duties, and responsibilities , (B) the Participant
being required to relocate his place of employment, other than a relocation
within fifty (50) miles of the Company’s Stamford offices, or (C) a material
reduction in the Participant’s Base Salary other than any such reduction
consistent with a general reduction of pay across the executive staff as a
group, as an economic or strategic measure due to poor financial performance by
the Company.

 

“Non-ISO” means an Option not intended to qualify as an Incentive Stock Option,
as designated in the applicable Award Agreement.

 

“Option” means a right to purchase Company Stock granted under the Plan, at a
price determined in accordance with the Plan.

 

“Participant” means any Eligible Person who holds an outstanding Award.

 

“Performance Awards” mean Awards granted pursuant to Section 9.

 

26

--------------------------------------------------------------------------------


 

“Performance Unit” means an Award granted pursuant to Section 9(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.

 

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

 

“Plan” means this MXenergy Holdings Inc. 2010 Stock Incentive Plan.

 

“Recapture” and “Rescission” have the meaning set forth in Section 14 of the
Plan.

 

“Reimbursement” has the meaning set forth in Section 15 of the Plan.

 

“Reporting Person” means an Employee, Director, or Consultant who is subject to
the reporting requirements set forth under Rule 16b-3.

 

“Restricted Share” means a Share of Company Stock awarded with restrictions
imposed under Section 7.

 

“Restricted Share Unit” or “RSU” means a right granted to a Participant to
receive Shares or cash upon the lapse of restrictions imposed under Section 7.

 

“Retirement” means a Participant’s termination of employment after age 65.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

 

“Share” means a share of Common Stock of the Company, as adjusted in accordance
with Section 13 of the Plan.

 

“SAR” or “Share Appreciation Right” means a right to receive amounts awarded
under Section 6.

 

“Ten Percent Holder” means a person who owns (within the meaning of Code
Section 422) stock representing more than ten percent (10%) of the combined
voting power of all classes of stock of the Company.

 

“Unrestricted Shares” mean Shares (without restrictions) awarded pursuant to
Section 7 of the Plan.

 

“Withholding Taxes” means the aggregate minimum amount of federal, state, local
and foreign income, payroll and other taxes that the Company and any Affiliates
are required to withhold in connection with any Award.

 

27

--------------------------------------------------------------------------------


 

MXENERGY HOLDINGS INC.

 

2010 STOCK INCENTIVE PLAN

 

 

 

As approved by the Board of

 

Directors on January 15, 2010.

 

28

--------------------------------------------------------------------------------